                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

PHELIPE LINSTROM,                                )
                                                 )
           Plaintiff,                            )
                                                 )
v.                                               )                  No. 4:19-cv-00454-DGK
                                                 )
QUIKTRIP CORPORATION,                            )
                                                 )
           Defendant.                            )

     ORDER PRECLUDING REFERENCES TO AMOUNT OF MEDICAL EXPENSES
          BILLED IN EXCESS OF AMOUNTS ACCEPTED AS PAYMENT

       This personal injury lawsuit stems from a slip and fall outside of Defendant’s premises on

January 15, 2019, during which Plaintiff alleges he injured his left shoulder. Now before the

Court is Defendant’s “Motion In Limine to Preclude References to Amounts of Charged Medical

Expenses in Excess of Amounts Actually Accepted as Payment” (Doc. 51).

       Defendant moves to exclude the amount Plaintiff was billed as evidence of the actual cost

of medical care he received. Defendant argues that under the recently revised Missouri Revised

Statute § 490.715.5, the parties are only allowed to present evidence of the “actual cost” of the

medical care rendered to Plaintiff. The statute defines “actual cost” as

               a sum of money not to exceed the dollar amounts paid by or on
               behalf of a plaintiff or patient whose care is at issue plus any
               remaining dollar amount necessary to satisfy the financial obligation
               for medical care or treatment by a health care provider after
               adjustment for any contractual discounts, price reduction, or write-
               off by any person or entity.

Mo. Rev. Stat. § 490.715.5(2) (2017) (emphasis added).




         Case 4:19-cv-00454-DGK Document 78 Filed 10/08/20 Page 1 of 3
       Plaintiff argues the amount he was billed is admissible, pointing to a Missouri Court of

Appeals case holding that “Section 5 does not preclude a plaintiff from introducing the amounts

charged by the health care providers. It merely provides a means for a party to introduce the

‘actual costs of medical treatment.’” Brancati v. Bi-State Dev. Agency, 571 S.W.3d 625, 634–35

(Mo. Ct. App. 2018) (quoting § 490.715.5). The Brancati court reasoned that

               The legislature’s use of the term “may” makes it clear that the
               legislature was not indicating the actual costs of medical treatment
               was the only evidence of medical bills to be allowed. Rather,
               Section 5 simply provides a means for introducing evidence of the
               “actual cost of medical care or treatment” which would otherwise
               be inadmissible due to the collateral source rule. There is no
               language in the statute mandating that the actual cost of medical care
               and treatment as defined by Section 5, subsection 2 is the only
               allowable evidence of medical bills.

Id. at 635 (emphasis in original).

       This Court reads the statute differently. The legislature’s use of the term “may” in Section

5 creates an exception to the rule announced in Section 1 that no evidence of collateral sources is

admissible. This exception is that “parties may introduce evidence of the actual cost of the

medical care or treatment rendered to a plaintiff or a patient whose care is at issue.”

§ 490.715.5(1) (emphasis added). The statutory definition, as provided above, does not include

“amounts billed or amounts charged by a provider” (or any such equivalent language), and so the

amount billed is not part of the exception. Thus, evidence of the amount billed is not admissible

as evidence of the actual cost of the medical care or treatment rendered.

       Further, Federal Rule of Evidence 403 weighs against admitting evidence of the amount

charged here. Under Rule 403, a court may exclude relevant evidence if its probative value is

substantially outweighed by a danger of confusing the issues or misleading the jury. Evidence of

                                                 2


         Case 4:19-cv-00454-DGK Document 78 Filed 10/08/20 Page 2 of 3
the amount Plaintiff was billed is somewhat relevant to the actual cost of his medical treatment—

the amount billed is usually at least loosely related to the actual cost of medical care received.

But the probative value of this evidence is substantially outweighed by the danger of confusing

the issue or misleading the jury about what the “actual cost” of the care received was as defined

by § 490.715.5.    Section 490.715.5 expressly states the “actual cost” is the amount “after

adjustment for any contractual discounts, price reduction, or write-off by any person or entity.”

(Emphasis added.) Thus, when a hospital issues a $200,000 bill for medical care and then

discounts, reduces, or writes-off the amount so a $70,000 payment satisfies the financial

obligation, the actual cost of the care received under § 490.715.5 is $70,000. Evidence or

argument to the contrary is confusing and misleading.

        Accordingly, only the amount paid plus any outstanding charges will be allowed as

evidence of the actual cost of Plaintiff’s medical care. See Smith v. Toyota Motor Corp., No.

2:16-CV-24-ERW, 2018 WL 1806698, at *6 (E.D. Mo. April 17, 2018); Covey v. Wal-Mart Stores

East, L.P., No. 16-1262-CV-W-ODS, 2017 WL 6459811, at *4 (W.D. Mo. December 18, 2017).

        The motion is GRANTED.

        IT IS SO ORDERED.

Date:    October 8, 2020                           /s/ Greg Kays______________________
                                                GREG KAYS, JUDGE
                                                UNITED STATES DISTRICT COURT




                                                3


         Case 4:19-cv-00454-DGK Document 78 Filed 10/08/20 Page 3 of 3
